IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1869
                             Filed August 17, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL AARON DUTCHER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Ida County, Patrick H. Tott, Judge.



      Michael Dutcher appeals from the sentence entered upon his conviction

for first-degree robbery. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Vaitheswaran and Tabor, JJ.
                                         2


DANILSON, Chief Judge.

       Michael Dutcher appeals from the sentence entered upon his conviction

for first-degree robbery. The sentencing court “considered multiple factors in

analyzing the situation,” including “the defendant’s age and circumstances of his

upbringing [and] the nature of the offense committed.” It also considered “the

victim impact statements,” which it believed were “heartfelt” and reflected the

bank employees’ personal experiences “both during the incident, shortly after the

incident, and to this date.” It acknowledged the tragic events in Dutcher’s life,

“especially involving the death of [his] parents.” The sentencing court ultimately

decided to impose a sentence to be served consecutively to a robbery sentence

from Woodbury County.

       On appeal Dutcher contends trial counsel was ineffective for failing to

provide evidence to support his request for concurrent sentences.          Dutcher

states, “It was not enough for counsel to argue that defendant was mentally

immature and had lived a devastating upbringing, or lack thereof.” He argues

trial counsel should have presented expert testimony about brain development in

persons like twenty-one-year-old Dutcher and his potential for rehabilitation.

       Because this record is barren of any indication such expert evidence is

available or applicable, we preserve Dutcher’s claim for possible postconviction

proceedings. See State v. Straw, 709 N.W.2d 128, 138 (Iowa 2006) (“In only

rare cases will the defendant be able to muster enough evidence to prove

prejudice without a postconviction relief hearing.”). We affirm.

       AFFIRMED.